Action for wrongful death. Judgment in favor of the defendant insurance company unanimously affirmed, with costs. The motions to dismiss made by the defendant insurance company at the close of the plaintiff’s case and at the close of the entire case should have been granted. On the facts in this record, as a matter of law, that defendant was not responsible for the negligence of the operator of the car which resulted in the death of plaintiff’s decedent. (Dunne v. Contenti, 256 App. Div. 833.) This view makes it unnecessary to pass on the contention respecting the submission by the court of the single issue of whether the insurance company was responsible for the negligence of the operator of the car. The finding of the jury on this phase was in accord with the result that should have ensued as a matter of law. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.